Case 19-01635-RAM Doc19 Filed 02/10/20 Page 1 of 2

US BANKRUPTCY COURT

SOUTHERN DISTRICT OF FLORIDA.)
MIAMI DIVISION oe oe
www.flsb.uscourts.gov FER i 9 227)

Global Capital LLC, et al
Plaintiff,

Chapter 11

vs.

Case No. 18-19121-RAM
Timberline Lawn and Landscape

Adv. Case No. 19-01635

§
§
§
§
§
§

Defendant.

 

TO THE HONORABLE JUDGE OF SAID COURT

{, Loth Bounlatay, an individual without benefit of counsel hereby on the
6TH day of February 2020, responds to this Default Judgement request that:

 

Defendant operates solely in Texas. Plaintiff is trying to circumvent the justice system by

having location at Defendant’s disadvantage.

 

The dba company Timberline Lawn and Landscape has filed for bankruptcy with US
District Court — Northern District of Texas —- Case #20-40267 on 1/21/2020. Case should
be transferred here to Texas.

Defendant should be the LLC entity only, not me as an individual.

Filing for Judgement should be dismissed as the Case is being disputed. | was also
improperly served for this case. | never received a citation for the case in Florida.
Plaintiff operated a contract that is illegal in Texas because it is predatory lending and

deceptive.

r

Respectfully submitted, Z en
ZO Spd gp —

Loth Bourfatay

bounlatay@yahoo.com
1137 Sea Ter.

 

 

 
Case 19-01635-RAM Doci19 Filed 02/10/20 Page 2 of 2

Irving, TX 75060
CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the forgoing has been delivered to the following

party or counsel of record via US Mail on this 6th day of February 2020.

Jonathan S. Feldman

283 Catalonia Ave, Ste. 200
Miami, FL 33134

Tel: 305-377-0086

Fax: 305-377-0781

a“) 1 /. ?
| L G
Loth Bounlatay

bounlatay@yahoo.com

1137 Sea Ter.
Irving, TX 75060

 

 

 

 
